[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court has already ruled on the defendant's claim of lack of subject matter jurisdiction. The law is clear that where the administrative remedies are inadequate as a matter of law, the plaintiff need not pursue that route or exhaust her administrative remedies before bringing an action in court. In this case, the CHRO or EOC fails to offer a remedy for damages for emotional distress or punitive damages. Where the administrative remedy is inadequate or does not exist, a party will be allowed to resort to the courts in the first instance.Costanzo v. Hamden, 18 Conn. App. 254, 260 (1989).
The court also finds the claims of wrongful discharge due to illegal discrimination are legally sufficient. The accusation of malicious prosecution is proper because the case against the plaintiff was dismissed by the criminal court without a trial. The question of probable cause remains a genuine issue of material fact.
The claims of negligent or reckless infliction of emotional distress are legally sufficient on their face and the affidavits of the parties clearly show a sufficient factual issue so as to require a trial.
The motion for summary judgment is hereby denied.
D. Michael Hurley, Judge Trial Referee